DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 185 is objected to because of the following informalities:  in the recited “A cartridge according to claim 183” is depended thereof from canceled claim 183.  Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a lever supported by the casing at the end portion of the casing in the direction of the rotational axis of the photosensitive drum and movable relative to the casing”, “the lever including a force receiving portion for receiving a force to move the lever relative to the casing”,  “the lever is movable to a position at which a distance from the rotational axis of the photosensitive drum to a part of the lever as measured along a line perpendicular to the rotational axis of the photosensitive drum is shorter than a distance from the rotational axis of the photosensitive drum to a part of the outer arcuate surface”, “the slot forms a space in which the lever moves relative to the casing”, “ the cut-away portion”, “inner arcuate”, “ a part of the slot overlaps the second frame”, “the slot is provided in the bearing member” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 184-198 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 184, it is not understood as what is being referred to as “a lever supported by the casing at the end portion of the casing in the direction of the rotational axis of the photosensitive drum and movable relative to the casing”, “the lever including a force receiving portion for receiving a force to move the lever relative to the casing”, and  “the lever is movable to a position at which a distance from the rotational axis of the photosensitive drum to a part of the lever as measured along a line perpendicular to the rotational axis of the photosensitive drum is shorter than a distance from the rotational axis of the photosensitive drum to a part of the outer arcuate surface” as the DESCRIPTION OF THE PREFERRED EMBODIMENTS fails to provide disclosure or even suggestion as to what these claimed limitation are and thus renders the claim as indefinite.
With regards to claim 185, it is not understood as what is being referred to as “the slot forms a space in which the lever moves relative to the casing” as the DESCRIPTION OF THE PREFERRED EMBODIMENTS fails to provide disclosure or even suggestion as to what this claimed limitation is and thus renders the claim as indefinite.
With regards to claim 186, it is not understood as what is being referred to as “the slot forms a space in which the lever moves relative to the casing along the extended direction” as the DESCRIPTION OF THE PREFERRED EMBODIMENTS fails to provide disclosure or even suggestion as to what this claimed limitation is and thus renders the claim as indefinite.
With regards to claim 187, it is not understood as what is being referred to as “a part of the slot overlaps the second frame” as the DESCRIPTION OF THE PREFERRED EMBODIMENTS fails to provide disclosure or even suggestion as to what this claimed limitation is and thus renders the claim as indefinite.
With regards to claim 188, it is not understood as what is being referred to as “the slot is provided in the bearing member” as the DESCRIPTION OF THE PREFERRED EMBODIMENTS fails to provide disclosure or even suggestion as to what this claimed limitation is and thus renders the claim as indefinite.
With regards to claim 189, it is not understood as what is being referred to as “the part of the lever is positioned at one end portion of the lever” as the DESCRIPTION OF THE PREFERRED EMBODIMENTS fails to provide disclosure or even suggestion as to what this claimed limitation is and thus renders the claim as indefinite.
With regards to claim 190, it is not understood as what is being referred to as “the part of the lever is positioned between the flange and a tip of the projected part along the direction of the rotational axis of the photosensitive drum” as the DESCRIPTION OF THE PREFERRED EMBODIMENTS fails to provide disclosure or even suggestion as to what this claimed limitation is and thus renders the claim as indefinite.
With regards to claim 191, it is not understood as what is being referred to as “a cut- away portion forming a space to accommodate the lever, and wherein the cut-away portion is positioned between the flange and a tip of the projected part” as the DESCRIPTION OF THE PREFERRED EMBODIMENTS fails to provide disclosure or even suggestion as to what this claimed limitation is and thus renders the claim as indefinite.
With regards to claim 192, it is not understood as what is being referred to as “the cut-away portion is provided in the bearing member” as the DESCRIPTION OF THE PREFERRED EMBODIMENTS fails to provide disclosure or even suggestion as to what this claimed limitation is and thus renders the claim as indefinite.
With regards to claim 193, it is not understood as what is being referred to as “the cut-away portion is a hole” as the DESCRIPTION OF THE PREFERRED EMBODIMENTS fails to provide disclosure or even suggestion as to what this claimed limitation is and thus renders the claim as indefinite.
With regards to claim 194, it is not understood as what is being referred to as “the projected part includes an inner arcuate surface facing and partly surrounding the rotational axis of the photosensitive drum” as the DESCRIPTION OF THE PREFERRED EMBODIMENTS fails to provide disclosure or even suggestion as to what this claimed limitation is and thus renders the claim as indefinite.
With regards to claim 195, it is not understood as what is being referred to as “the lever is at the position, the distance from the rotational axis of the photosensitive drum to the one end portion of the lever” and “the lever as measured along a line perpendicular to the rotational axis of the photosensitive drum is shorter than a distance from the rotational axis of the photosensitive drum to the inner arcuate surface” as the DESCRIPTION OF THE PREFERRED EMBODIMENTS fails to provide disclosure or even suggestion as to what this claimed limitation is and thus renders the claim as indefinite.
With regards to claim 196, it is not understood as what is being referred to as “the lever is at the position, the distance from the rotational axis of the photosensitive drum to the one end portion of the lever” and “the lever as measured along a line perpendicular to the rotational axis of the photosensitive drum is shorter than a distance from the rotational axis of the photosensitive drum to an outermost portion of the flange” as the DESCRIPTION OF THE PREFERRED EMBODIMENTS fails to provide disclosure or even suggestion as to what this claimed limitation is and thus renders the claim as indefinite.
With regards to claim 197, it is not understood as what is being referred to as” the lever is movable to another position at which a distance from the rotational axis of the photosensitive drum to the one end portion of the lever as measured along a line perpendicular to the rotational axis of the photosensitive drum is longer than the distance from the rotational axis of the photosensitive drum to the outer arcuate surface” as the DESCRIPTION OF THE PREFERRED EMBODIMENTS fails to provide disclosure or even suggestion as to what this claimed limitation is and thus renders the claim as indefinite.
With regards to claim 198, it is not understood as what is being referred to as “a spring urging the lever” as the DESCRIPTION OF THE PREFERRED EMBODIMENTS fails to provide disclosure or even suggestion as to what this claimed limitation is and thus renders the claim as indefinite.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C GRAY/           Primary Examiner, Art Unit 2852